Citation Nr: 1828262	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  17-64 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a disorder of the right thigh and groin.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty for training from April 1964 to October 1964 in the United States Marine Corps, with subsequent service in the Marine Corps Reserve that included several periods of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2018, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The electronic filing system contains documents that were associated with the record since the RO's last readjudication of the claim.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

A disorder of the right thigh and groin is not attributable to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disorder of the right thigh and groin have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching the decision below, the Board considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury, but not also disease, incurred in or aggravated in the line of duty, or when a cardiac arrest or cerebrovascular accident occurs during such training.  38 U.S.C. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

The Veteran has an old acute right thigh muscle strain, resolved without residuals, documented by a June 2016 VA examiner.  A March 2018 private medical report also diagnosed a sprained groin muscle or possible chronic tendonitis.  Arthritis has not been documented. 

On his February 1964 service entrance examination, no abnormalities involving the right thigh or groin were noted, and the Veteran raised no pertinent complaints.  Service treatment records (STRs) show that in May 1964, while on ACDUTRA, the Veteran sprained his groin during exercises.  He was not able to take a full stride while marching due to the injury.  At the hearing, he testified that the injury occurred when a 2nd lieutenant placed his boot on his back and pushed him to the ground.  The Veteran heard a loud pop and experienced pain in the right thigh and groin.  He stated he had experienced ongoing pain since the injury.  STRs show that over an approximate 20-day period in May 1964, the Veteran received treatment for the injury, consisting of hot soaks and analgesic balm.  He was placed on light duty.  At the conclusion of his visits in late May 1964, the examination was negative except for a slight strain of the upper thigh muscle.  The Veteran reported ongoing pain, but stated it had improved.  After May 1964, the STRs are absent for any further complaints, symptoms, or diagnoses of a thigh or groin disability.  Service examinations conducted in October 1965, October 1966, October 1968, and October 1969 revealed no evidence of a right thigh or groin problem, and the Veteran did not raise any pertinent complaints on the accompanying Reports of Medical History.

On VA examination in June 2016, the Veteran described his in-service injury to the examiner.  She reviewed the claims file and examined him.  She provided a summary of the STRs and post-service medical records.  She opined that the current condition was less likely than not incurred in or caused by service.  As rationale, she discussed that following the May 1964 injury, the Veteran was not seen for right thigh or groin pain for the remainder of his 5 months of ACDUTRA.  He then served in the Reserve for another 6 years and underwent annual physical examinations, none of which documented ongoing right thigh or groin pain, or any abnormality or defect.  At the time of the VA examination, the Veteran had been out of military service for more than 50 years.  Post-service medical records documented multiple conditions that could affect the legs, including myasthenia gravis, arthropathy of the pelvis/hip/femur, spondylolisthesis of the lumbar spine with weakness of the right leg, muscular atrophy of the right leg, and monoplegia affecting the right leg.  The post-service records did not show right thigh or groin pain.  The physical examination revealed no tenderness with palpation of the right thigh muscles, and only slight thigh pain with resisted right knee extension.  This was not enough to diagnose a chronic thigh injury or strain based on the lack of evidence of a chronic thigh injury or strain in his records.  His in-service injury was acute.  As such, it was more likely that the current condition was due to one of his many other documented muscular and musculoskeletal lower extremity conditions.  

In a March 2018 private medical report, a physician noted the Veteran was a new patient.  He reported right hip pain that had been present since 1962 when he heard a pop in boot camp.  On examination, the physician noted there was no arthritis.  He concluded that the Veteran likely had sprained a muscle in his groin or possibly had chronic tendinitis.  He was to return as needed.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the Veteran's thigh or groin disorder is related to his active military service.  A chronic thigh or groin disorder was not found in service; rather, the evidence reflects that the disorder was not shown until many years after service discharge.  The in-service records show only one instance of a right thigh or groin problem, documented in May 1964.  The remainder of the STRs, including multiple subsequent physical examinations, did not show any further diagnoses, complaints, or treatment.  This strongly suggests that the injury did not result in a chronic disability.  

Moreover, the fact that he sought treatment for other conditions after service, but not a right thigh or groin disorder also suggests that it did not result in a chronic disability.  In addition, it weighs against the credibility of any statements that the disorder persisted since discharge.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The medical opinion evidence is also persuasive.  The June 2016 VA examiner addressed the contentions of direct service connection, but opined that the Veteran's disorder was not related to military service.  Other etiologies were identified.  The examiner based her conclusions on an examination of pertinent records in the claims file, including the post-service treatment records and diagnostic reports.  She reviewed the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

The Board has considered the March 2018 private medical report, but finds it is not 
supportive of the claim as it does not set forth an actual medical opinion with a rationale.  

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that, under the facts of this case that include no continuous post-service symptoms, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of a muscular strain or sprain or tendonitis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437   (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

The Veteran's disorder is medically complex because of its multiple etiologies, requires specialized testing to diagnose, and manifests symptomatology that overlaps with other disorders. The etiology of the Veteran's current right thigh and groin disorder is a complex medical etiological question involving internal and unseen system processes, some of which are unobservable by the Veteran, especially in the context of this case where the weight of the evidence demonstrates no pertinent symptoms for years after service, and shows a denial of such symptoms on multiple annual service examinations after May 1964.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim



ORDER

Service connection for a disorder of the right thigh and groin is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


